Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 16, 2016

                                            No. 04-16-00585-CV

                                           IN RE Rene SAENZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On September 14, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.



           It is so ORDERED on September 16, 2016.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.


                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court



1
 This proceeding arises out of Cause No. 11-10-16006-CV, styled Ramon Saenz, Javier Saenz and Alvarado
Hinojosa v. Rene Saenz, Defendant, Carlos Saenz and Mae Saenz, Intervenors, pending in the 79th Judicial District
Court, Brooks County, Texas, the Honorable Richard C. Terrell presiding.